Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to applicant’s RCE filed on 04/20/2021.
	Claims 1-20 are pending and examined.
		
Response to Arguments
Applicant’s arguments filed on 04/20/2021 have been fully considered.
Per claim 1, applicant first argued that the cited prior art do not teach the amended claim limitations of “each of said compute resources comprising: one or more pipelined execution lanes configured to execute a function call” and “wherein the controller is configured to: schedule commands of a function call with a given state to particular pipelined execution lanes of the plurality of compute resources”. Specifically, applicant argued that “Hatakeyama discloses the secure processor sends the DMA commands between authenticating software and executing the software. Therefore, the DMA commands fails to be equivalent to “commands of a function call”” and “Therefore, prior to executing software, the secure processor 102 (102A or 102B) sends DMA commands 120 to control circuit 132 and/or the memory flow controller 114 where the DMA commands 120 are not commands of a function call, since the software is not yet executed”. However, the examiner respectfully disagrees. Hatakeyama discloses (paragraphs [0039]-[0042]; a secure processor can issue commands through a DMA controller to access other secure memory storage areas, including accessing other processor’s local memory (resource); paragraph [0118]; the secure processor can issue DMA commands such as GET commands, PUT commands, and Storage Control; each of these commands performs a specific function, therefore, DMA commands are equivalent to “commands of a function call”. Applicant 
Per claim 1, applicant further argued “Additionally, the control circuit 132 and the memory flow controller 114 are not equivalent to “one or more pipelined execution lanes configured to execute a function call”. However, Hatakeyama discloses (paragraph [0040]; a secure processor can issue DMA commands to access secure memory, the DMA commands are issued through in a DMA command queue (not shown in the figures); a command queue is interpreted as a pipelined execution lane since the commands are executed in a first in first out order, similar to a pipeline execution lane). Therefore, the examiner believes Hatakeyama teaches the claim limitations of “one or more pipelined execution lanes configured to execute a function call”.
Applicant also argued the prior art do not teach dependent claims 3 and 9. Applicant’s arguments are persuasive. The rejections for claims 3 and 9 are withdrawn.
The examiner is available for a phone interview with applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8, 10-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama (US PGPUB 2008/0282093), in view of Priel et al. (US PGPUB 2015/0324287) hereinafter Priel.
a computing system comprising: a plurality of compute resources, each of said compute resources comprising one or more pipelined execution lanes configured to execute a function call; local memory configured to store trusted information” (Fig. 1; paragraphs [0030][0034][0040]; a plurality of processors, each with a local memory, a processor retrieves data from trusted memory and stores into local memory; a processor can issue DMA commands (function calls) to access other memory, the DMA commands are stored in a DMA command queue; a command queue is interpreted as a pipelined execution lane since the commands are executed in a first in first out order, similar to a pipeline execution lane); paragraph [0118]; a processor can issue DMA commands such as GET commands, PUT commands, and Storage Control; each of these commands performs a specific function, therefore, DMA commands are equivalent to “commands of a function call”); “a controller;  and secure memory configured to store a secure program accessible by only the controller” (Fig. 1 and 2; paragraphs [0034][0040][0043]; a trusted data storage area that is accessible by a secure processor, a secure processor is associated with a DMA controller to access memory storage areas); “wherein the controller is configured to: schedule commands of a function call with a given state to particular execution lanes of the plurality of compute resources” (Fig. 1 and 2; paragraphs [0034][0040][0043][0048][0052]; a trusted data storage area that is accessible by a secure processor, a secure processor can issue commands through a DMA controller to access memory storage areas, including accessing other processor’s local memory (resource); the DMA commands are issued through a DMA command queue (execution lane); a processor issuing commands to access a trusted data storage by a specific/particular storage location; paragraphs [0042][0071]; determine the mode (given state) of operation of the issued commands, only in secure mode the access to trusted storage is allowed).
Hatakeyama does not explicitly teach “the controller is configured to: and in response to determining a rescheduling condition is satisfied, cause the overwriting at least a portion of one or more local memories”. However, Priel suggests the above (paragraphs [0020]-[0022][0025][0027]; a plurality of processors, each with a local memory; after determining a processor is not in use, its local memory may be utilized by other entities in the system, through a DMA controller unit, which overwrites the existing data stored in the local memory (writing 0’s, 1’s or random bits), for security purpose). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hatakeyama and Priel to overwrite local memory of processors that are not in use, in order to not waste compute resource, and to increase resource utilization rate.

Per claim 2, Hatakeyama further suggests “wherein the given state indicates one of a protected mode or an unprotected mode” (paragraphs [0034][0044]; commands issued by a processor in either secure mode (protected) or normal mode (unprotected)).

Per claim 4, Hatakeyama further suggests “wherein the particular compute resources comprises each one of the plurality of compute resources” (Fig. 1 and 2; paragraphs [0034][0040][0043]; a plurality of processors, each with a local memory; a secure processor can issue commands through a DMA controller to access memory storage areas, including accessing other processor’s local memory).

Per claim 5, Hatakeyama further suggests “wherein the controller is further configured to store, in the secure memory, state information associated with a given group of commands” (paragraphs [0010][0016][0017][0068][0043]; the commands issued by a secure processor may be associated with authorization code, which contains state information such as processor ID; the authorization code is validated by comparing it with the authorization code stored in a secure memory).

in response to determining a given time interval has elapsed” (paragraph [0107]; memory access would result in a known latency interval); “the controller is further configured to: compare the state information of the given group of commands stored in the secure memory with a copy of state information of the given group of commands stored in the one or more local memories; and generate an exception responsive to determining a mismatch when comparing” (paragraphs [0010][0016][0017][0068][0040][0043][0047]; the commands issued by a secure processor may be associated with an authorization code, which contains state information such as processor ID; the authorization code is validated by comparing it with authorization code stored in a secure memory; the commands issued by a secure processor may be stored in a command queue of the processor; if the two authorization codes match, access is granted; it would have been obvious if they do not match, an error should be output to indicate the mismatch from the comparing). 

Per claim 8, Hatakeyama further suggests “wherein the state information associated with the given group of commands comprises one or more of a process identifier (ID) and a protected mode” (paragraphs [0010][0016][0017][0034][0044]; the commands issued by a secure processor may be associated with an authorization code, which contains state information such as processor ID; commands issued by a processor in either secure mode (protected) or normal mode (unprotected)).

Per claim 10, Hatakeyama further suggests “wherein the plurality of compute resources comprises compute units of a graphics processing unit and the controller comprises a command scheduler of the graphics processing unit” (paragraph [0031]; the processors may be graphic processors, which can issue graphic commands to other processors and resources).

Claims 11-12, 14-16 are rejected under similar rationales as claims 1-2, 4-6.

Per claim 17, Hatakeyama discloses “a controller comprising: a first interface to a memory controller used for accessing a ring buffer configured to store commands; a second interface to a plurality of compute resources, each: comprising one or more pipelined execution lanes configured to execute a function call, configured to access one or more local memories used for storing trusted information” (Fig. 1, 2; paragraphs [0030][0034][0040]; a plurality of processors, each with a local memory, a processor with an interface to retrieve data from trusted memory and stores into local memory; a processor is associated with a memory controller, which has access to a command queue; a processor can issue DMA commands (function calls) to access other memory, the DMA commands are stored in a DMA command queue; a command queue is interpreted as a pipelined execution lane since the commands are executed in a first in first out order, similar to a pipeline execution lane); paragraph [0118]; a processor can issue DMA commands such as GET commands, PUT commands, and Storage Control; each of these commands performs a specific function, therefore, DMA commands are equivalent to “commands of a function call”); “a control unit; a third interface to secure memory configured to store a secure program accessible by only the control unit” (Fig. 1 and 2; paragraphs [0034][0040][0043]; a trusted data storage area that is accessible by a secure processor, a secure processor is associated with a DMA controller to access memory storage areas through an interface); “wherein the control unit is configured to: read commands from the ring buffer via the first interface; schedule commands of a function call with a given state to particular execution lanes of the plurality of compute resources” (Fig. 1 and 2; paragraphs [0034][0040][0043][0048][0052]; a trusted data storage area that is accessible by a secure processor, a secure processor can issue commands through a DMA controller to access memory storage areas, including accessing other processor’s local memory (resource); the DMA commands are issued through a DMA command queue (execution lane); a processor issuing commands to access a trusted data storage by a specific/particular storage location; 
Hatakeyama does not explicitly teach “the controller is configured to: in response to determining a rescheduling condition is satisfied, overwrite at least a portion of one or more of the local memories”. However, Priel suggests the above (paragraphs [0020]-[0022][0025][0027]; a plurality of processors, each with a local memory; after determining a processor is not in use, its local memory may be utilized by other entities in the system, through a DMA controller unit, which overwrites the existing data stored in the local memory (writing 0’s, 1’s or random bits), for security purpose). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hatakeyama and Priel to overwrite local memory of processors that are not in use, in order to not waste compute resource, and to increase resource utilization rate.

Claims 18, 20 are rejected under similar rationales as claims 2, 4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama, in view of Priel, and in view of Parshin et al. (US PGPUB 2016/0371152) hereinafter Parshin.
Per claim 7, Hatakeyama does not explicitly disclose “wherein in response to determining a register write operation targets state information, the controller is further configured to: replace at least a portion of write data for the register write operation with the state information stored in secure memory; and complete the register write operation with the replaced portion of the write data”. However, Parshin suggests the above (claims 1-4; determine and intercepting a request (write operation) to modify data by a program; determine the data to be modified is critical data (i.e. state information); restore the modified data with a backup copy of the original data (i.e. complete the write operation using the replaced/backup copy of data). It would have been obvious to one of ordinary skill 

Objected Claims
Claims 3, 9, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Bowen (US PGPUB 2006/0066623) discloses a method of executing a plurality of threads in a multithreaded execution environment (GPU). The GPU comprises one or more rendering pipelines, instructions are fed into the front end of the pipeline and the computed results emerge at the bottom of the pipeline. Instructions in a pipeline can be discarded if they not required by a thread.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667.  The examiner can normally be reached on 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG PAN/Primary Examiner, Art Unit 2193